DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 05/21/2020. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 05/21/2020 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Specification
The use of the term “BLUETOOTH,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 18 is objected to because of the following informality:
In line 1 of claim 18, the phrase “wherein the aircraft commands includes a notification” should be replaced with “wherein the aircraft command includes a notification.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
a control system for receiving a first flight plan and first fuel state data and providing one or more aspects of the modified first flight plan to a second aircraft (claim 1)
a fuel management system module for determining a modified first flight plan (claim 1)
(¶ 57: “any of the components of network mission control system 200 may be a stand-alone computing system 164, or alternatively, may be integrated into one or more common computing systems. In any manner, each computing system includes one or more processor(s) 224 and one or more memory device(s) 226. The one or more processor(s) 224 can include any suitable processing devices, such as a microprocessor, microcontroller, integrated circuit, logic device, or other suitable processing devices. The one or more memory device(s) 226 can include one or more computer-readable media, including, but not limited to, non-transitory computer-readable media, RAM, ROM, hard drives, flash drives, or other memory devices”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 2:
Claim 2 recites that “the fuel management system module of the computing system is substantially the same as a fuel management system module of the first aircraft.” This limitation leads to indefiniteness because there is no antecedent basis for “the computing system.” Additionally, the relative term “substantially” leads to indefiniteness; it is unclear how the two fuel management system modules are similar to each other. For examination purposes, the claim has been interpreted as if it instead specified that the fuel management system module of the control system is the same as a fuel management system module of the first aircraft. Clarification is required.
Regarding claim 12:
Claim 12 recites “The system of claim 11, further comprising: generating one or more aircraft commands for a third aircraft based on the set of aircraft commands.” It is unclear how a system can comprise a method step, leading to indefiniteness. For examination purposes, the claim has been interpreted to specify that the operations performed by the processor further comprise generating one or more aircraft commands for a third aircraft based on the set of aircraft commands. Clarification is required.
Regarding claim 19:
Claim 19 recites “The method of claim 16, wherein the operations further comprise: receiving…” There is no antecedent basis for “the operations,” leading to indefiniteness. For examination purposes, the claim has been interpreted as if it instead started with “The method of claim 16, further comprising: receiving…” Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 16:
Step 1: Claim 1 is directed towards a method for managing an aircraft network. Claim 16 is directed towards a computer-implemented method of aircraft management.
Step 2A, prong 1: Claims 1 and 16 recite abstract concepts relating to aircraft management. The first abstract idea is described at least in claim 1 by the mental process step of determining a modified first flight plan based on first fuel state data. The second abstract idea is described at least in claim 16 by the mental process step of determining a set of aircraft commands to provide fuel from a first aircraft to a second aircraft based on shared mission objectives and fuel state information. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining a modified first flight plan based on first fuel state data and determining a set of aircraft commands to provide fuel from a first aircraft to a second aircraft based on shared mission objectives and fuel state information. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1 and 16, other than reciting “a control system,” “a fuel management system module,” and “one or more processors,” nothing in the steps of determining a modified first flight plan based on first fuel state data and determining a set of aircraft commands to provide fuel from a first aircraft to a second aircraft based on shared mission objectives and fuel state information precludes the idea from practically being performed in the human mind. For example, if not for the “control system,” 
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a control system and a fuel management system module which are generic computer components (see instant specification ¶¶ 34, 63, 70, and FIGS. 4-5) that are simply employed as tools to perform the determining portion of the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites that the control system is configured to receive a first flight plan and first fuel state data of a first aircraft. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. Similarly, the recited step of providing one or more aspects of the modified first flight plan to a second aircraft is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 16 recites one or more processors which are generic computer components (see instant specification ¶ 57) that are simply employed as tools to perform the determining portion of the abstract idea (See MPEP 2106.05(f)). Claim 16 also recites that the one or more processors are configured to receive one or more mission objectives for an aircraft network, and receive fuel state information for the first and second aircraft. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited step of transmitting an aircraft command based on the set of aircraft commands is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional 
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1 and 16 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 16 are not patent-eligible.
Regarding claims 2-9 and 17-20:
Dependent claims 3, 7, and 17 recite further mental process steps such as updating a takeoff time of the second flight plan, determining an excess amount of fuel for the first aircraft for the current flight plan, calculating an offload volume of fuel, comparing the one or more mission objectives with the fuel state information for the first and second aircraft, and determining an ability of each of the first and second aircraft to meet tasks associated with achieving the one or more mission objectives. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally performing all of the steps with the help of pen and paper. Nothing in any of the steps precludes the processes from being performed in the human mind. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
Dependent claims 2-9 and 17-20 only recite limitations further defining the mental process and recite further data gathering (i.e. downloading the first flight plan and first fuel state data from the first aircraft through a data link network, and receiving updated fuel state data) and data output (i.e. providing the modified first flight plan to the first aircraft, uploading the modified first flight plan to the first aircraft through the data link network, uploading one or more aspects of the modified first flight plan to a fuel management system module of the first aircraft, and providing a notification of the fuel offload volume 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wissler et al. (US 2021/0134163 A1), hereinafter Wissler.
Regarding claim 1:
		Wissler discloses the following limitations:
“A method for managing an aircraft network, the method comprising: receiving a first flight plan and first fuel state data of a first aircraft with a control system remote from the first aircraft.” (See at least Wissler ¶¶ 81 and 117-118: “After determining or receiving first flight path 104a, first command module 110a autonomously maneuvers first aerial vehicle 102a to follow, or substantially follow, first flight path 104a. In some examples, first command module 110a may update first fight path 104a (e.g., to avoid obstacles, save fuel, reduce flight time, etc.) or otherwise determine a first updated (or new) flight path 106a for first aerial vehicle 102a.” Further, “In use, data may be communicated between two or more of flight controller 402a, motion planner 404, and dynamic route planner 406 directly, or via vehicle dynamics lookup 410… Vehicle dynamics lookup 410 may be further configured to receive data (e.g., mission urgency, fuel/cargo weight, etc.) from mission manager 114.” These paragraphs also disclose that “the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a.” The “first command module 110a” reads on the claimed “control system.”)
“determining with the control system a modified first flight plan using a fuel management system module of the control system and the first fuel state data.” (See at least Wissler ¶¶ 116-118 and 138: “first command module 110a may determine or change (e.g., alter or correct) one or more flight paths (e.g., original flight paths). The first command module 110a may determine the one or more flight paths based at least in part on pre-flight mission data, including route information, known weather condition, known vehicle state (e.g., fuel level, damage, battery state of charge, etc.), which can be altered or corrected based at least in part on the sensor data.” Further, “the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a. In some such examples, mission manager 114 and/or the components of first command module 110a may be a part of AAVNS 100,” and “AAVNS 100 may further include dynamic route planner 406… Depending on mission urgency or the priority given to saving fuel, different paths might be preferred.” The “dynamic route planner 406” reads on the claimed “fuel management system module.”)
“and providing, by the control system, one or more aspects of the modified first flight plan to a second aircraft to affect a second flight plan of the second aircraft.” (See at least Wissler ¶¶ 138-140: “first command module 110a may generate control signals to autonomously maneuver second aerial vehicle 102b to follow first aerial vehicle 102a… Moreover, first command module 110a may send a flight command to one or both of second aerial vehicle 102b or third aerial vehicle 102c to divert second aerial vehicle 102b from second flight path 104b or third aerial vehicle 102c from third flight path 104c to follow an modified flight path.”)
	Regarding claim 2:
Wissler discloses the “method of claim 1,” and Wissler further discloses “wherein the fuel management system module of the computing system is substantially the same as a fuel management system module of the first aircraft.” (See at least Wissler ¶¶ 118 and 140: “in some examples, the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a. In some such examples, mission manager 114 and/or the components of first command module 110a may be a part of AAVNS 100. In other examples, mission manager 114 and/or the components of first command module 110a may be a part of a system other than AAVNS 100 but in communication with AAVNS 100 and/or one or more aerial vehicles of plurality of aerial vehicles 102.” Therefore the “dynamic route planner 406,” which reads on the claimed “fuel management system module,” can be configured as part of the first aerial vehicle and/or configured as part of a system remote from the first aerial vehicle.)
Regarding claim 4:
Wissler discloses the “method of claim 1,” and Wissler further discloses “wherein the method further comprises: providing the modified first flight plan to the first aircraft.” (See at least Wissler ¶ 81: “In some examples, first command module 110a may update first fight path 104a (e.g., to avoid obstacles, save fuel, reduce flight time, etc.) or otherwise determine a first updated (or new) flight path 106a for first aerial vehicle 102a… In such examples, first command module 110a may then maneuver first aerial vehicle 102a to navigate along the first updated flight path 106a.”)
	Regarding claim 5:
Wissler discloses the “method of claim 4,” and Wissler further discloses the following limitations:
“wherein receiving with the control system from the first aircraft the first flight plan and first fuel state data comprises downloading the first flight plan and first fuel state data from the first aircraft through a data link network while the first aircraft is in flight.” (See at least Wissler ¶¶ 58, 73, and 117: “In use, data may be communicated between two or more of flight controller 402a, motion planner 404, and dynamic route planner 406 directly, or via vehicle dynamics lookup 410… Dynamic route planner 406 may similarly provide route and task data to motion planner 404 based on data (e.g., constraints) received from vehicle dynamics lookup 410. Motion planner 404 may provide trajectory data to flight controller 402a based, at least in part, on sensor data received from sensing and perception module 414 and/or vehicle dynamics lookup 410. Vehicle dynamics lookup 410 may be further configured to receive data (e.g., mission urgency, fuel/cargo weight, etc.) from mission manager 114.” Further, “The term ‘communications’ as used herein includes one or more of a communications media, system, channel, network, device, wire, cable, fiber, circuit, and/or link,” and “the collective sensor data from the one or more sensors 108a, 108b, 108c, 108d can be used for dynamic (e.g., real-time or near real time) calculations (e.g., recalculating trajectories during operation).”)
“and wherein providing the modified first flight plan to the first aircraft comprises uploading the modified first flight plan to the first aircraft through the data link network.” (See at least Wissler ¶¶ 58, 117-118, and 129: “AAVNS 100 may include or may be operatively coupled with one or more communication transceivers, which may be used to wirelessly communicate data signals between one or more of AAVNS 100, aerial vehicles 102a through 102c, mission manager 114, and/or a remote system. For example, a wireless communication device may be configured to communicate data (e.g., surveillance data, mission plan data, control signals, flight commands, flight paths, etc.) with the one or more remote systems… Thus, data collected or created by AAVNS 100 may be communicated with a remote system and/or any other device capable of wired or wireless communication using either a wired communication link or a wireless communication link.”)
	Regarding claim 6:
Wissler discloses the “method of claim 1,” and Wissler further discloses “wherein providing the modified first flight plan to the first aircraft comprises uploading one or more aspects of the modified first flight plan to a fuel management system module of the first aircraft.” (See at least Wissler ¶¶ 58, 81, and 129: “AAVNS 100 may include or may be operatively coupled with one or more communication transceivers, which may be used to wirelessly communicate data signals between one or more of AAVNS 100, aerial vehicles 102a through 102c, mission manager 114, and/or a remote system. For example, a wireless communication device may be configured to communicate data (e.g., surveillance data, mission plan data, control signals, flight commands, flight paths, etc.) with the one or more remote systems.” Further, “After determining or receiving first flight path 104a, first command module 110a autonomously maneuvers first aerial vehicle 102a to follow, or substantially follow, first flight path 104a. In some examples, first command module 110a may update first fight path 104a (e.g., to avoid obstacles, save fuel, reduce flight time, etc.) or otherwise determine a first updated (or new) flight path 106a for first aerial vehicle 102a using sensor data reflecting one or more characteristics of environment 118 generated by a first sensor 108a.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wissler as applied to claim 1 above, and further in view of Oh et al. (WO 2021/054521 A1), hereinafter Oh.
	Regarding claim 3:
Wissler discloses the “method of claim 1,” but does not specifically disclose “wherein providing by the control system one or more aspects of the modified first flight plan to the second aircraft to affect the second flight plan of the second aircraft comprises updating a takeoff time of the second flight plan.” However, Oh does teach this limitation. (See at least Oh p. 13 third-to-last paragraph, which discloses that a system can “include a schedule update unit (not shown) to update the departure time” of an aerial refueling drone based on the predicted refueling times and the predicted time to return to the base.)

Regarding claim 10:
Wissler in combination with Oh discloses the “method of claim 3,” and Oh further discloses “wherein updating the takeoff time of the second flight plan occurs when a fuel level of the first aircraft falls below a predefined threshold.” (See at least Oh p. 12 fifth paragraph and p. 13 third-to-last paragraph: “when the electric cart 100 predicts the amount of fuel required to reach the final destination based on the current position of the electric cart 100 when the remaining fuel level falls below the reference value, if it is determined that there is insufficient fuel to reach the final destination , It is possible to transmit the estimated fuel consumption time and cart location information together with the refueling request message to the fuel supply control server 300.” Further, the system can use the “schedule update unit (not shown) to update the departure time” of the aerial refueling drone based on the predicted refueling times and the predicted time to return to the base.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by updating the takeoff time of the aircraft based on the fuel level of the other vehicle falling below a threshold value as taught by Oh, because this modification allows the system to consider several refueling requests and the predicted refueling and traveling times in order to coordinate the refueling schedule more efficiently. (See at least Oh p. 12 fifth paragraph and p. 13 third-to-last paragraph.)
Claims 7-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wissler as applied to claim 1 above, and further in view of Bush et al. (US 2008/0250423 A1), hereinafter Bush.
	Regarding claim 7:
Wissler discloses the “method of claim 1,” but does not specifically disclose the limitations listed below. However, Bush does teach these limitations:
“wherein the method further comprises: determining an excess amount of fuel for the first aircraft for the current flight plan.” (See at least Bush ¶¶ 101 and 123: “The process then checks reserves (operation 816). This operation checks to ensure that all of the specified reserve fuel amounts were met on all legs of the route in the formation route object.” Further, the method involves determining “Offloadable fuel, fuel that may be used to refuel another aircraft.”)
“and calculating an offload volume of fuel based on the excess amount of fuel.” (See at least Bush ¶ 101: “Further, display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by determining an amount of offloadable fuel as taught by Bush, because “fuel cost is becoming an important factor in air refueling… limits to total fuel used by all aircraft, receiver aircraft, and tanker aircraft, may be desirable.” Further, determining the offloadable amount of fuel helps to ensure that the aircraft is capable of carrying out all of the legs of its planned route. (See at least Bush ¶¶ 7 and 123.)
	Regarding claim 8:
“Then, the process calculates the total fuel used and saves the value in the split object (operation 1020). If the plan does not work with the calculations executed in this process, a selected high value or null value may be recorded to indicate a failure to generate an air refueling plan. The solution per the current split object is then marked as a failure and it is not considered when choosing the split object that is best; that is the least total fuel burned. In these examples, the plan generated by the process does not work if the diverts or the destination does not meet fuel reserves.” This demonstrates that a certain fuel reserve requirement must be maintained in addition to the minimum amount of fuel that is sufficient to carry out the flight plan.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by ensuring that the aircraft carries a reserve of fuel in addition to the minimum required fuel as taught by Bush, because this requirement ensures that the aircraft can carry out all of the legs of the intended flight path. (See at least Bush ¶ 140.)
	Regarding claim 9:
Wissler in combination with Bush discloses the “method of claim 7,” and Bush further discloses “wherein the control system provides a notification of the fuel offload volume to be transferred from the first aircraft to the fuel management system module of the first aircraft.” (See at least Bush ¶¶ 99-102 and FIG. 6: “Further, display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.”)
“display 600 provides a user with an ability to view air refueling information in a manner that allows for identification of a status of multiple aircraft in a formation.” (See at least Bush ¶ 102.)
	Regarding claim 11:
		Wissler discloses the following limitations:
“A system, comprising: a first aircraft having a fuel storage tank and… a second aircraft…” (See at least Wissler ¶¶ 19 and 135: “an autonomous aerial vehicle navigation system for operating a plurality of aerial vehicles in an environment comprises… a first command module disposed on board the first aerial vehicle and configured to: determine a change from a predetermined formation to a different formation for a second aerial vehicle… and send the control signals from the first aerial vehicle to the second aerial vehicle.” Further, a “joint mission interface module 504 may receive the mission requests for each AAVNS 100a-100n and may allocate, organize, monitor, or schedule missions in view of metrics of each AAVNS 100a-100n, such as location, fuel levels, cost to operate, number of missions to be completed, or the like,” which demonstrates that each aerial vehicle has a fuel storage tank.)
“a first computing system operably coupled with the first aircraft and having one or more processors and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations.” (See at least Wissler ¶ 113: “In some examples, flight controller 402a may further employ, for example, a user interface, and a processor operatively coupled to a memory/data storage and one or more of sensors 108. For example, to process and manipulate data, a processor may be equipped to run software, which may be stored to ROM, RAM, or one or more other computer-readable storage mediums.”)
“the operations including: providing system state information of the first aircraft to a remote source.” (See at least Wissler ¶¶ 117-118: “Vehicle dynamics lookup 410 may be further configured to receive data (e.g., mission urgency, fuel/cargo weight, etc.) from mission manager 114.” Further, “the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a.” The “vehicle dynamics lookup” reads on the claimed “remote source,” as ¶ 64 of the instant specification states that “The system state data 308 may include, for example, system state information including fuel state information, engine state information, aircraft state information, and/or environmental state information, related to each aircraft 100a-c.”)
“receiving a set of aircraft commands based on the system state information from the remote source.” (See at least Wissler ¶¶ 116-118 and 138: “first command module 110a may determine or change (e.g., alter or correct) one or more flight paths (e.g., original flight paths). The first command module 110a may determine the one or more flight paths based at least in part on pre-flight mission data, including route information, known weather condition, known vehicle state (e.g., fuel level, damage, battery state of charge, etc.), which can be altered or corrected based at least in part on the sensor data.” Further, “the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a.”)
“wherein the set of aircraft commands includes at least one of an updated flight plan based on the system state information of the first aircraft or an offload volume of fuel to provide to the second aircraft based on the current flight plan.” (See at least Wissler ¶¶ 116-118 and 138: “first command module 110a may determine or change (e.g., alter or correct) one or more flight paths (e.g., original flight paths). The first command module 110a may determine the one or more flight paths based at least in part on pre-flight mission data, including route information, known weather condition, known vehicle state (e.g., fuel level, damage, battery state of charge, etc.), which can be altered or corrected based at least in part on the sensor data.” The altered flight path that is determined based on information including the vehicle state reads on the claimed “updated flight plan based on the system state information of the first aircraft.”)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, the set of aircraft commands including “at least one of an updated flight plan based on the system state information of the first aircraft or an offload volume of fuel to provide to the second aircraft based on the current flight plan” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “updated flight plan based on the system state information of the first aircraft” has been addressed here, the claim is still rejected in its entirety.
“Air refueling is a process of transferring fuel from one aircraft to another aircraft during flight. The aircraft providing the fuel is referred to as a tanker aircraft, while the aircraft receiving the fuel is referred to as a receiver aircraft… Typically, a tanker aircraft providing fuel is especially designed for the task. The tanker aircraft is typically provided with a boom or flexible hose, which trails behind the tanker aircraft. This boom or hose is used to make a physical connection with the receiver aircraft to be refueled.” The “tanker aircraft,” “receiver aircraft,” and “boom or hose” respectively read on the claimed “first aircraft,” “second aircraft,” and “fuel transfer assembly.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by using a first tanker aircraft to transfer fuel to a second receiver aircraft as taught by Bush, because “This air refueling process allows the receiver aircraft to remain airborne longer. In other words, the receiver aircraft may extend its range or radius of deployment.” (See at least Bush ¶ 5.)
	Regarding claim 12:
Wissler in combination with Bush discloses the “system of claim 11,” and Wissler further discloses the system “further comprising: generating one or more aircraft commands for a third aircraft based on the set of aircraft commands.” (See at least Wissler ¶ 16: “In certain aspects, the change from the predetermined formation to the different formation comprises a first change, the method further comprising the steps of: determining, via the first command module, a second change from the predetermined formation to the different formation for a third aerial vehicle based at least in part on the sensor data, wherein the second change is different than the first change; generating, via the first command module, second control signals reflecting the second change from the predetermined formation to the different formation; and sending the second control signals from the first aerial vehicle to the third aerial vehicle.”)
	Regarding claim 13:
Wissler in combination with Bush discloses the “system of claim 11,” and Bush further discloses the following limitations:
“wherein the operations further include: determining an excess amount of fuel for the first aircraft for the current flight plan.” (See at least Bush ¶¶ 101 and 123: “The process then checks reserves (operation 816). This operation checks to ensure that all of the specified reserve fuel amounts were met on all legs of the route in the formation route object.” Further, the method involves determining “Offloadable fuel, fuel that may be used to refuel another aircraft.”)
“and calculating an offload volume of fuel based on the excess amount of fuel.” (See at least Bush ¶ 101: “Further, display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by determining an amount of offloadable fuel as taught by Bush, because “fuel cost is becoming an important factor in air refueling… limits to total fuel used by all aircraft, receiver aircraft, and tanker aircraft, may be desirable.” Further, determining the offloadable amount of fuel helps to ensure that the aircraft is capable of carrying out all of the legs of its planned route. (See at least Bush ¶¶ 7 and 123.)
Regarding claim 14:
Wissler in combination with Bush discloses the “system of claim 13,” and Bush further suggests “wherein the offload volume of fuel is less than the excess amount of fuel by a safety factor.” (See at least Bush ¶¶ 123 and 140: “Then, the process calculates the total fuel used and saves the value in the split object (operation 1020). If the plan does not work with the calculations executed in this process, a selected high value or null value may be recorded to indicate a failure to generate an air refueling plan. The solution per the current split object is then marked as a failure and it is not considered when choosing the split object that is best; that is the least total fuel burned. In these examples, the plan generated by the process does not work if the diverts or the destination does not meet fuel reserves.” This demonstrates that a certain fuel reserve requirement must be maintained in addition to the minimum amount of fuel that is sufficient to carry out the flight plan.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by ensuring that the aircraft carries a reserve of fuel in addition to the minimum required fuel as taught by Bush, because this requirement ensures that the aircraft can carry out all of the legs of the intended flight path. (See at least Bush ¶ 140.)
Regarding claim 15:
Wissler in combination with Bush discloses the “system of claim 13,” and Bush further discloses “wherein determining an excess amount of fuel for the first aircraft for the current flight plan further includes receiving information related to various operating factors of the first aircraft.” (See at least Bush ¶¶ 60, 101, and 154: “display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624. Divert information is shown in columns 626, 628, and 630. Information, such as altitude and airspeed, is shown in columns 632 and 634. Other air refueling information, such as maximum divert time, next fuel event, and next onload is shown in columns 636, 638, and 640.” Further, “air refueling planning may be performed using first data for receiver aircraft and second data for tanker aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by considering certain operating parameters such as altitude and airspeed when determining the offloadable fuel amount as taught by Bush, because this modification allows for optimizing the fuel efficiency for the tanker and receiver aircraft. (See at least Bush ¶ 154.)
	Regarding claim 16:
		Wissler discloses the following limitations:
“A computer-implemented method of aircraft management, the method comprising: receiving, by one or more processors, one or more mission objectives for an aircraft network including first and second aircraft.” (See at least Wissler ¶¶ 79 and 111: “To facilitate the various functionalities of AAVNS [(autonomous aerial vehicle navigation system)] 100, AAVNS 100 may employ one or more command modules (e.g., first command module 110a), each command module may comprise one or more processors… Although described with respect to first command module 110a, any other processor (e.g., second command module 110b, third command module 110c, or another suitable processor), or combinations thereof may be configured to provide the functionalities attributed to AAVNS 100, mission manager 114, or any other elements as described herein.” Further, “a first command module 110a of first aerial vehicle 102a receives a mission request or mission data… first command module 110a may execute a flight path to land the plurality of aerial vehicles 102 at the landing zone 112 (as shown in FIG. 1a) in order for plurality of aerial vehicles 102 to complete the received mission. Such flight paths may include waypoints along the flight paths to meet the mission objective. Additionally, or alternatively, first command module 110a may determine a predetermined formation 126a of first aerial vehicle 102a relative to one or more aerial vehicles of plurality of aerial vehicles 102 based on the mission request of mission data.”)
“receiving, by the one or more processors, fuel state information for the first and second aircraft.” (See at least Wissler ¶¶ 111 and 135: “In some examples, joint mission interface module 504 may receive the mission requests for each AAVNS 100a-100n and may allocate, organize, monitor, or schedule missions in view of metrics of each AAVNS 100a-100n, such as location, fuel levels, cost to operate, number of missions to be completed, or the like.”)
“determining, by the one or more processors, a set of aircraft commands for the first and second aircraft based on the one or more shared mission objectives and the fuel state information.” (See at least Wissler ¶¶ 79, 111, and 135: “first command module 110a may determine a predetermined formation 126a of first aerial vehicle 102a relative to one or more aerial vehicles of plurality of aerial vehicles 102 based on the mission request of mission data. First command module 110a is configured to further determine a set of routes as part of first flight path 104a and/or the predetermined formation 126a… Additionally, or alternatively, a different device, such as mission manager 114, may determine first flight path 104a or predetermined formation and send said first flight path 104a or predetermined formation to first command module 110a for execution.” Further, “joint mission interface module 504 may receive the mission requests for each AAVNS 100a-100n and may allocate, organize, monitor, or schedule missions in view of metrics of each AAVNS 100a-100n, such as location, fuel levels, cost to operate, number of missions to be completed, or the like.”)
“and transmitting, by the one or more processors, an aircraft command based on the set of aircraft commands.” (See at least Wissler ¶¶ 79 and 135: “a different device, such as mission manager 114, may determine first flight path 104a or predetermined formation and send said first flight path 104a or predetermined formation to first command module 110a for execution,” and “each of the functional modules of may be configured to generate, send, and/or receive control signals, sensor data, or other information from each of AAVNS 100a-100n such that system architecture 500 can determine efficient and inexpensive plans to navigate each plurality of aerial vehicles of each AAVNS 100a-100n. In some examples, joint mission interface module 504 may receive the mission requests for each AAVNS 100a-100n and may allocate, organize, monitor, or schedule missions in view of metrics of each AAVNS 100a-100n.”)
Wissler does not specifically disclose “the set of aircraft commands including providing fuel from the first aircraft to a second aircraft.” However, Bush does teach this limitation. (See at least Bush ¶¶ 63 and 154-155: “The flight plans generated in the different embodiments may be used to plan refueling operations for aircraft. In addition, the different embodiments may be used to dynamically manage the refueling of aircraft during a flight or mission.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by creating a flight plan for transferring fuel from one aircraft to another as taught by Bush, because Bush discloses that “This air refueling process allows the receiver aircraft to remain airborne longer. In other words, the receiver aircraft may extend its range or radius of deployment. A series of air refuelings can increase the range almost indefinitely, with the range being limited by crew fatigue and engineering factors, such as engine oil consumption, cargo, or personnel. This balancing of the larger payload with less fuel maintains the maximum takeoff weight for an aircraft. Thus, refueling in the air, the receiver aircraft may extend its range and increase the payload that may be carried.” (See at least Bush ¶ 5.)
	Regarding claim 17:
Wissler in combination with Bush discloses the “method of claim 16,” and Bush further discloses the following limitations:
“further comprising: comparing, by the one or more processors to the aircraft network, the one or more mission objectives with the fuel state information for the first and second aircraft.” (See at least Bush ¶¶ 139-140: “the process checks reserves (operation 1018). This operation checks that all of the specified fuel amounts are met on all legs of the route including all divert route legs and receiver abort point divert route legs.”)
“and determining, by the one or more processors to the aircraft network, an ability of each of the first and second aircraft to meet tasks associated with achieving the one or more mission objectives.” (See at least Bush ¶¶ 139-140: “Then, the process calculates the total fuel used and saves the value in the split object (operation 1020). If the plan does not work with the calculations executed in this process, a selected high value or null value may be recorded to indicate a failure to generate an air refueling plan… In these examples, the plan generated by the process does not work if the diverts or the destination does not meet fuel reserves. For example, insufficient fuel may be present to reach the destination or to meet the divert requirements during flight.”)

	Regarding claim 18:
Wissler in combination with Bush discloses the “method of claim 16,” and Bush further discloses “wherein the aircraft commands includes a notification of an offload volume of fuel to be transferred from the first aircraft to the second aircraft based on the one or more mission objectives for the first aircraft.” (See at least Bush ¶¶ 78, 101, and 154: “display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.” Further, “air refueling planning may be performed using first data for receiver aircraft and second data for tanker aircraft,” and “With air refueling application 300, a refueling plan may be created or formed for a formation of aircraft in which different parameters are optimized. These parameters include fuel usage, time of arrival, or distance… Further, with air refueling application 300, simulations of missions may be made using simulated or historical data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by displaying the offloadable volume of fuel as taught by Bush, because with this modification, “display 600 provides a user with an ability to view air refueling information in a manner that allows for identification of a status of multiple aircraft in a formation.” (See at least Bush ¶ 102.)
Regarding claim 20:

“wherein the aircraft command includes an estimated time of arrival on a ground base of the first aircraft.” (See at least Bush ¶¶ 53 and 78: “In optimizing the fuel usage in these examples, other factors also may be taken into account. For example, in generating the refueling plan, a certain time of arrival or in route time may be required for the formation as a group. Thus, the fuel usage is optimized such that the lowest amount of fuel is used in meeting the arrival time or in-flight time that is required.”)
“and wherein the estimated time of arrival of the first aircraft is provided to a third, grounded aircraft.” (See at least Bush ¶ 78: “With air refueling application 300, a refueling plan may be created or formed for a formation of aircraft in which different parameters are optimized. These parameters include fuel usage, time of arrival, or distance… Further, air refueling application 300 may be employed in a dynamic manner in which data is received from the different aircraft in the formation as the mission or flight proceeds.” While Bush teaches to provide the estimated time of arrival to a separate remote system, Bush does not specifically disclose that this system is part of an aircraft. However, Wissler discloses to communicate information like this to a third aircraft; see at least Wissler ¶ 95:  “In some examples, first aerial vehicle 102a and/or second aerial vehicle 102b is configured to generate and send control signals to third command module 110c of third aerial vehicle 102c for third command module 110c to autonomously maneuver third aerial vehicle 102c based on the control signals” and “In yet another example, third aerial vehicle 102c is configured to track and follow at least one of first aerial vehicle 102a or second aerial vehicle 102b.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by Wissler by determining and communicating the estimated time of arrival as taught by Bush, because Bush discloses that with this modification, “the fuel usage is optimized such that the lowest amount of fuel is used in meeting the arrival time or in-flight time that is required. As a result, the fuel usage may not be as low as compared to a refueling plan that does not take into account or give any priority or weight to other factors other than minimizing fuel usage for the group of aircraft.” (See at least Bush ¶ 53.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wissler in combination with Bush as applied to claim 16 above, and further in view of Matheny (US 2009/0184205 A1).
	Regarding claim 19:
Wissler in combination with Bush discloses the “method of claim 16,” but does not specifically disclose “wherein the operations further comprise: receiving, by the one or more processors for each of the first and second aircraft, updated fuel state data after an offload volume of fuel is transferred from the first aircraft to the second aircraft.” However, Matheny does teach this limitation. (See at least Matheny ¶ 71: “A progressive read out of fuel moved and approximate time remaining for the refueling is provided (operation 820). This information may be provided to both the receiving aircraft and the tanker aircraft. A determination is then made as to whether the transfer of fuel is complete (operation 822). If the transfer of fuel is not complete, the process returns to operation 818.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aerial vehicle operation method disclosed by 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bosma (US 2020/0346781 A1) discloses a refueling system that allows a tanker and receiver to provide and receive information for coordinating the refueling process.
Weaver et al. (US 2018/0210466 A1) discloses an aircraft refueling system that allows for modifications to be made to the refueling plan based on an anticipated risk of solar interruption. The supply aircraft and receiver aircraft are both in communication with a mission planning station for coordinating the refueling operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.R.H./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662